

AMENDED AND RESTATED SECURITY AGREEMENT


This Agreement is effective as of November 30, 2010, by and between Oak Tree
Educational Partners, Inc., a Delaware Corporation, (“Parent”), the parent
company of Valley Anesthesia, Inc., a Delaware corporation (“Borrower”); and
their respective subsidiaries, current and future, as debtor (collectively,
jointly and severally “Debtor”), and Valley Anesthesia Educational Programs,
Inc., an Iowa corporation, as the Secured Party (“Secured Party”).


Whereas, Borrower and Valley Anesthesia Educational Programs, Inc., an Iowa
corporation, (“Valley Seller”) are parties to that certain Agreement of Purchase
of Assets dated August 20, 2009 (the “Purchase Agreement”), pursuant to which,
among other things, Borrower purchased and acquired all of the Purchased Assets
(as defined in the Purchase Agreement) subject to the terms and conditions set
forth therein; and
 
Whereas, Pursuant to the Purchase Agreement, Valley Seller agreed to finance a
portion of the “Purchase Price” (as defined in the Purchase Agreement), and
Borrower executed and delivered that certain Six Year Term Note dated as of
August 20, 2009, made payable to Valley Seller in the initial principal amount
of $2,000,000 (as amended, supplemented, replaced or restated from time to time,
the “Subordinated Note”); and
 
Whereas, in connection with the Subordinated Note, Borrower and Valley Seller
entered into that certain Security Agreement dated as of August 20, 2009 (the
“Original Security Agreement”), pursuant to which Borrower granted a security
interest in the Purchased Assets, and all additions and accessions thereto as
such is renewed and replenished and all proceeds of its sale or other
disposition until the Purchase Price is paid in full, to Subordinated Lender to
secure the Subordinated Note; and
 
Whereas, Borrower and Parent are parties to that certain Loan Agreement dated
November 30, 2010, by and among Parent, Borrower, and their respective
subsidiaries, current and future, as borrowers, Deerpath Funding, LP, a Delaware
limited partnership, and the other lenders from time to time party thereto,
(“Deerpath”) and Deerpath, as administrative agent and collateral agent for
itself and the other lenders (the “Senior Loan Agreement”); and


Whereas, as a material inducement to the Senior Loan Agreement, Deerpath has
required that Valley Seller and Borrower enter into that certain Subordination
and Intercreditor Agreement dated November 30, 2010, (the “Subordination
Agreement”) to subordinate the rights and remedies of Valley Seller under the
Subordinated Note, this Amended and Restated Security Agreement, and other
documents constituting the “Subordinated Debt Documents”, as defined in the
Subordination Agreement, to the rights and remedies of Deerpath under the Senior
Loan Agreement and other documents; and
 
 
 

--------------------------------------------------------------------------------

 
 
Whereas, as a condition precedent to Valley Seller entering into the
Subordination Agreement, Valley Seller has required that the obligations of
Borrower under the Subordinated Debt Documents be secured by a security interest
in the assets of Debtor in accordance with the terms of this Security Agreement.


Now, therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Debtor agrees as follows:


1.      AMENDED AND RESTATED SECURITY AGREEMENT.  This Amended and Restated
Security Agreement amends, restates, and supersedes the Original Security
Agreement in its entirety.


2.      GRANT OF SECURITY INTEREST. As security for the Obligations (as defined
below), but subject at all times to the subordination provisions of Section 4
below, Debtor hereby grants to Secured Party a security interest in all assets
of Debtor, tangible and intangible, real or personal, including but not limited
to all of Debtor’s inventory now owned or hereafter acquired; all of Debtor’s
accounts, Deposit Accounts, Investment Property, Letter of Credit Rights,
Supporting Obligations, now existing or hereafter arising, together with all
interest of Debtor in any goods, the sale or lease of which give rise to any of
Debtor's accounts, and all chattel paper, documents and instruments relating to
accounts; all of Debtor’s general intangibles, now owned or hereafter acquired;
all of Debtor’s equipment now owned or hereafter acquired; all of Debtor’s farm
products now owned or hereafter acquired; all of Debtor’s fixtures; together
with the proceeds, products, increase, issue, accessions, attachments,
accessories, parts, additions, repairs, replacements and substitutes of, to, and
for all of the foregoing. All such property in which a security interest is
granted is herein called the "Collateral."


3.           OBLIGATIONS.  The aforesaid security interests secure payment and
performance of all obligations of Borrower under the Subordinated Debt Documents
(the "Obligations").


4.           SUBORDINATION.  This Security Agreement and the Secured Party’s
security interest in the Collateral is expressly made subject and subordinate to
the rights of:


(a)           the “Senior Lender” (as defined in the Subordination Agreement) or
any other person, firm or corporation refinancing or otherwise holding the
“Senior Debt” (as defined in the Subordination Agreement), to the extent and as
provided in the Subordination Agreement; and

 
2

--------------------------------------------------------------------------------

 


(b)           the holders of (i) any debt assumed or refinanced in connection
with any Acquisition, and/or (ii) any notes executed and delivered by a Debtor
in connection with any Acquisition that are payable to the seller(s) and
representing seller financing of part or all of the purchase price of such
Acquisition.


For purposes of this Security Agreement, “Acquisition” means the purchase and
acquisition by Debtor (including by any newly formed subsidiary of Debtor) of
all or substantially all of the assets or securities and the ongoing business
operations of an active commercial enterprise, but excluding the “Culinary Group
Acquisition” (as defined in the Senior Loan Agreement) and excluding the
acquisition of assets pursuant to the Purchase Agreement.


5.           FURTHER DOCUMENTS.  Debtor shall, at its sole cost and expense
(including reimbursement of Secured Party’s reasonable attorneys’ fees and
costs), execute, deliver, file or record, or shall cause its subsidiaries and
affiliates to execute, deliver, file or record (in such manner and form as
Secured Party may require) any assignment, financing statement or other paper
that may be necessary or desirable, or that Secured Party may request, in order
to create, preserve or perfect any security interest granted hereby or to enable
Secured Party to exercise and enforce its rights hereunder or under any
Collateral, or otherwise in furtherance of this Security Agreement, including,
but not limited to, the execution of this Security Agreement or a counterpart
thereof by all present and future subsidiaries of Debtor which shall include
(but not be limited to) such parties as are necessary such that the assets
acquired in the Culinary Group Acquisition shall be included in the
Collateral.   Secured Party shall execute and deliver such documents as may be
reasonably required by Debtor or Debtor’s lenders or other secured parties, in
furtherance of Section 4 of this Security Agreement.


6.           NOTICE OF FUTURE ACQUISITIONS.  Debtor shall provide Secured Party
notice of any pending Acquisition no less than thirty (30) days prior to
closing.


7.           DEBTORS. Each of the undersigned Debtors executes this Security
Agreement as its joint and several obligation and it shall be binding upon and
fully enforceable against any or all of them.  Unless the context clearly
indicates an individual reference to “each” Debtor, “Debtor” shall refer to
Parent, Borrower, and their respective subsidiaries, current and future,
collectively, jointly and severally, or to any of them.


8.           FINANCING STATEMENT.  Secured Party is further granted the power,
coupled with an interest, to sign on behalf of Debtor as attorney-in-fact and to
file one or more financing statements under the Uniform Commercial Code naming
Debtor as debtor and Secured Party as secured party and describing the
Collateral herein specified.

 
3

--------------------------------------------------------------------------------

 


9.           REPRESENTATIONS AND AGREEMENTS.  Debtor represents and warrants to
Secured Party, and agrees:


a.           Each Debtor is authorized to grant a security interest in the
Collateral, free and clear of all liens and encumbrances, except the security
interest created hereby and except the prior liens referenced in Section 4 of
this Security Agreement.


b.           Each Debtor’s principal place of business is the address shown
herein, and Debtor shall promptly give Secured Party written notice of any
change thereof.


c.           Each Debtor is duly organized, existing, and is qualified and in
good standing in all states in which it is doing business, and the execution,
delivery and performance of this Security Agreement by each Debtor are within
each such Debtor's powers, have been duly authorized, and are not in
contravention of law or the terms of each such Debtor's charter, bylaws if any,
or any indenture, agreement or undertaking to which each such Debtor is a party,
or by which it is bound. Each Debtor will not change its name, or identity
unless written notice is given in advance to Secured Party.


d.           Debtor shall maintain insurance upon the Collateral which is
tangible property against all customarily insured risks for the full insurable
value thereof, loss to be payable to Debtor and Secured Party as their
respective interests may appear.   Debtor shall bear all risk of loss or
destruction of, or damage to, the Purchased Assets from any cause whatsoever at
all times subsequent to the execution of this Agreement.   Copies of all
policies insuring the Purchased Assets will be provided to Secured Party upon
request.


e.           Debtor shall promptly transmit to Secured Party all information
that it may have or receive with respect to Collateral or with respect to any
account debtor which might in any way affect Secured Party's rights or remedies
with respect thereto.


10.         EXPENSES.  Debtor upon demand shall pay to Secured Party forthwith
the amounts of all expenses, including reasonable attorneys' fees and legal
expenses, incurred by Secured Party in seeking to collect any sums secured
hereunder or to enforce any rights in the Collateral. Such amounts shall be
secured hereby, and if not paid on demand shall bear interest at the highest
rate payable on any of the Obligations.


11.         DEFAULT.  Debtor will be in default upon the occurrence of any of
the following events:  (a) the failure of Borrower to make payment, when due and
payable of any of the Obligations, (b) failure of the performance of any
obligation or covenant contained herein, (c) dissolution of, termination of
existence of, insolvency of, business failure of, appointment of a receiver of
any part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding under any bankruptcy or insolvency law by or
against, Debtor.

 
4

--------------------------------------------------------------------------------

 
 
12.         RIGHTS AND REMEDIES ON DEFAULT.  After the occurrence of any event
of default, subject at all times to the terms of the Subordination Agreement,
Secured Party may exercise at any time and from time to time any rights and
remedies available to it under applicable law.   Without limiting the foregoing,
subject at all times to the terms of the Subordination Agreement, Secured Party
shall be entitled to take possession of the Purchased Assets and other
Collateral sufficient to satisfy its security interest as provided hereby, in
accordance with applicable law.


13.        GENERAL.


a.           Secured Party may, as its option, pay any tax, assessment, or other
Governmental levy, or insurance premium or any other expense or charge relating
to Collateral which is payable by Debtor (and not timely paid by it), and
further may pay any filing or recording fees. Any amount or amounts so paid,
with interest thereon at the highest rate payable on any of the obligations
(from the date of payment until repaid) shall be secured hereby and shall be
payable upon demand.


b.           Secured Party shall not be deemed to have waived any of its rights
hereunder or under any other agreement, instrument or paper signed by Debtor
unless such waiver be in writing and signed by Secured Party. No delay or
omission on the part of Secured Party in exercising any right shall operate as a
waiver of such right or any other right. A waiver on any one occasion shall not
be construed as a bar to, or waiver of, any right or remedy on any future
occasion.


c.           Any notice, if mailed, shall be deemed given when mailed postage
prepaid, addressed to Debtor at its address shown below, or at any other address
of Debtor appearing on Secured Party's records.


d.           Covenants, representations, warranties and agreements herein set
forth shall be binding upon Debtor, its legal representatives, successors and
assigns. This Security Agreement may be assigned by Secured Party and all rights
and privileges of Secured Party under this Security Agreement shall then inure
to the benefit of its successors and assigns.


e.           If any provision of this Security Agreement shall be for any reason
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, but this Security Agreement shall be
construed as if such invalid or unenforceable provision had never been contained
herein.

 
5

--------------------------------------------------------------------------------

 


f.           If Debtor is a guarantor, endorser, co-maker, or an accommodation
party with respect to the Obligations, Debtor hereby waives the benefit of any
and all defenses and claims of damage which are dependent upon Debtor's
character as a party other than the maker. Each party to any of the Obligations
hereby consents to and waives notice of (1) any and all extensions (whether or
not for longer than the original period) granted as to the time of payment of
any or all of the Obligations, and (2) any renewal of any or all of the
Obligations.


g.           Unless otherwise defined or the context otherwise requires, all
terms used herein which are defined in any applicable Uniform Commercial Code
shall have the meanings therein stated. The rights and remedies herein conferred
upon Secured Party shall be in addition to, and not in substitution or in
derogation of, rights and remedies conferred by any applicable Uniform
Commercial Code and other applicable law.


h.           All words and phrases used herein shall be construed as in the
singular or plural number, and as masculine, feminine or neuter gender, as the
context may require.


i.           Captions are inserted for convenience only and shall not be taken
as altering the text.


14.         CERTIFICATION.


a.           Secured Party and Debtor each certify that they are not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order of the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person” or any other
banned or blocked person, entity, nation or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control; and are not engaged in this transaction, directly or
indirectly on behalf of, or instigating or facilitating this transaction,
directly or indirectly on behalf of, any such person, group, entity or nation.


b.           Debtor and Secured Party hereby agrees to defend, indemnify and
hold one another harmless from and against any and all claims, damages, losses,
risks, liabilities and expenses (including attorney’s fees and costs) arising
from or related to any breach of the foregoing certification.


DEBTOR ACKNOWLEDGES RECEIPT OF A FULLY COMPLETED COPY OF THIS SECURITY
AGREEMENT.

 
6

--------------------------------------------------------------------------------

 
 
DATED: November 30, 2010
     
VALLEY ANESTHESIA EDUCATIONAL
 
PROGRAMS, INC. (SECURED PARTY)
     
By:
/s/ Barbara J. Paradise
       
Title:
Vice President
     
1995 County Club Blvd.
 
Number and Street
 
Clive
 
City
 
Polk                                                                              IA
 
County                                                              State
 
   
OAK TREE EDUCATIONAL PARTNERS, INC. (DEBTOR)
   
By:
/s/ Joseph J. Bianco
       
Title:
Chief Executive Officer
     
845 Third Avenue, 6th Floor
 
Number and Street
 
New York
 
City
 
New York                                                                    NY
 
County                                                              State
 
   
TRAINING DIRECT, LLC (DEBTOR)
     
By:
/s/ Joseph Monaco
       
Title:
President
     
3851 Main Street, 2nd Floor
 
Number and Street
 
Bridgeport
 
City
 
Fairfield                                                                        CT
 
County                                                              State     
 

 
7

--------------------------------------------------------------------------------


 
EDUCATIONAL INVESTORS, INC. (DEBTOR)
     
By:
/s/ Joseph J. Bianco
       
Title:
Chief Executive Officer
     
845 Third Avenue, 6th Floor
 
Number and Street
 
New York
 
City
 
New York                                                                     NY
 
County                                                              State
 
   
VALLEY ANESTHESIA, INC. (DEBTOR)
     
By:
/s/ Joseph J. Bianco
       
Title:
Chief Executive Officer
     
845 Third Avenue, 6th Floor
 
Number and Street
 
New York
 
City
 
New York                                                                     NY
 
County                                                              State    
 

 
8

--------------------------------------------------------------------------------


 
The undersigned, though not an original party to this Security Agreement, is
executing a counterpart to this Security Agreement, as of the date indicated
below, and for value received, agrees to become a Debtor hereunder and to be
bound as a party hereto.


EDUCATIONAL TRAINING INSTITUTE, INC. (DEBTOR)
(a New York corporation)


By:
/s/ Joseph Monaco
 
Name:
Joseph Monaco,
 
Title:
President
     
Date:
November 30, 2010
     
424 West 33rd Street
 
Number and Street
 
New York
 
City
 
New York                                                                     NY 
 
County                                                              State
 

 
 
9

--------------------------------------------------------------------------------

 
